Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Withdrawn Objections and Rejections
The objection to the title and rejections under the judicially created doctrine of obviousness-type double patenting are both withdrawn in view of applicant’s amendment to the title and filing of a terminal disclaimer on 07/19/2021. Rejections under 35 USC 102(a)(2) over Weston (US Patent Application No. 15/999,086), and those under 35 USC 103 over Weston in view of Coll (PLoS One), Weston in view of Burden , Jr (US2016/0296668), Weston in view of O’Leary (US Patent No. 5,073373), and Weston in view of Manrique (US Patent No. 9,387,094) are also withdrawn in view of applicant’s amendment and remarks dated 07/19/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David King on 07/27/2021.

The application has been amended as follows: 
In claim 1, line 7, delete “can include”, and replace it with: may further comprise

Claims 11-74 are cancelled.



Allowable Subject Matter
Claims 1, 6, 7, and 10 are allowed.
The article to Matsumura et al is cited for the use of polyampholytes as cryoprotectants.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches, nor fairly suggests the instantly claimed method of making infused bone fibers. More specifically, the closest prior art to Weston (cited above) does not teach or suggest all the claimed method steps. As such, the instant claims are allowable over the prior art of record.
It should be noted that the phrases “include(s)” and “containing” were interpreted as equivalent to “comprising”, and no range within a range is present.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz